Citation Nr: 1243285	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-38 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a spinal cord disorder with paresthesias of the upper and lower extremities.  

2.  Entitlement to service connection for dry eye syndrome with blepharospasm (excessive blinking).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 2003 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran also requested a Travel Board hearing, which was duly scheduled for December 2010.  He did not appear for that hearing or request postponement, so the case will be processed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

In May 2012, the Board requested a medical opinion from the Veterans Health Administration, which was received in September 2012.  Although notice of the opinion and an opportunity to respond has not been provided to the Veteran, pursuant to 38 C.F.R. § 20.903(a) (2012), there is no prejudice as the claim for which an opinion was sought is granted in full herein.  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran, since his discharge from active service, has a spinal cord disorder with paresthesias of the upper and lower extremities.

2.  The Veteran has a current diagnosis of dry eye syndrome with resultant blepharaospam, which has been linked by competent evidence to active military service.  



CONCLUSIONS OF LAW

1.  A spinal cord disorder with paresthesias of the upper and lower extremities was not incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  

2.  Dry eye syndrome with resultant blepharaospam was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Spinal cord disorder

The Veteran seeks entitlement to service connection for a spinal cord disorder with paresthesias of the upper and lower extremities, which he avers is a result of a motor vehicle accident in service.  

Service treatment records (STRs) indicate that the Veteran was involved in a motor vehicle accident after the humvee he was riding in hit an IED and the Veteran was thrown from the vehicle in September 2005.  In October 2005, the Veteran complained of some numbness in his fingertips.  A MRI taken in December 2005 revealed a small focus of Type 2 hyperintensity within the posterior aspect of the spinal cord at the level C2 without evidence of significant mass effect or enhancement.  A staff neurologist noted that the Veteran suffered severe spine injuries as a result of the IED blast that left him with sensory paresthesias.  He was deemed medically unacceptable for continued military service.  The Veteran was hospitalized from December 22 through December 23, 2005, for paresthesias of his lower extremities and chest.  An MRI of the cervical spine taken at this time was without suspicious enhancement and unremarkable for acute pathology.  A June 2006 memorandum indicated that an October 2005 Traumatic Brain Injury Service evaluation found evidence of a moderate traumatic brain injury (TBI).  The physician indicated that the symptoms that supported the diagnosis partially resolved by discharge.  A June 2006 Medical Evaluation Board determination indicated that the Veteran had a spinal cord injury without residual motor weakness or functional limitations.  Neurological testing was normal with the exception of absent bilateral ankle clonus and crossed adductors.  The Veteran reported sensory paresthesias that was a source of discomfort but resulted in no functional limitations.  He was discharged from service in December 2006.

VA medical records include an April 2007 neurology consultation report that indicated that the Veteran no longer had symptoms relatable to his neck.  VA medical records also indicate that the Veteran had full range of motion on his neck with no reports of pain.  See April 2007 neurology consult and October 2007 medical record.  

In May 2007 the Veteran was accorded a compensation and pension (C&P) general medical examination.  During the examination the Veteran denied any weakness to the extremities and denied any inability to move his extremities.  He further reported that he suffered from neck pain while at Walter Reed Army Medical Center (Walter Reed) but denied treatment.  He also reported that his neck pain resolved on its own and denied flare-ups.  He indicated that he had not had neck pain since his return home last fall.  He stated that he had intermittent numbness in the fingertips of the right hand and tingling on the bottoms of both feet while at Walter Reed.  He denied receiving treatment for these paresthesias and stated that they resolved on their own.  He further denied numbness or tingling in either his arms or legs since November 2006.  He denied that his spinal cord injury has caused any interference with his activities as a college student.  Examination of the cervical spine revealed normal spinal curvature and there was no tenderness to palpation over the vertebral bodies or the paraspinal muscles.  No muscle spasm was evident.  Range of flexion was normal on flexion, extension, bilateral lateral bending and bilateral rotation.  Repetitive motion testing did not produce any additional pain, change in range of motion, fatigability, weakness or incoordination.  The Veteran did not demonstrate any objective evidence of pain during this examination.  Neurological examination revealed cranial nerves II-XII to be intact.  Deep tendon reflexes were 2+ in all extremities.  Sensation was intact to soft touch in all dermatomes of both the upper and lower extremities.  The Veteran demonstrated the ability to distinguish between sharp and dull on all fingers of both hands.  The Veteran demonstrated intact sensation to monofilament testing on all surfaces of both feet.  He also demonstrated intact and normal fine motor movements of the hands and had intact ability in finger-to-nose movements.  No motor, sensory or cerebellar deficits were noted.  The impression was C2 spinal cord injury as demonstrated on MRI from Walter Reed.  The examiner noted that the injury was stable and totally asymptomatic.  The Veteran demonstrated no neurological deficits.  The examiner also found that the Veteran's paresthesias of the upper and lower extremities resolved and stated that the Veteran demonstrated a normal examination with no evidence of neurological deficits.  

In August 2007, the Veteran reported that the numbness in his hands has subsided but stated that he continued to experience the pain in his neck.  He reported that the pain in his neck occurs at different times and when he is in a certain position.  

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4) (2012).  In light of the Veteran's assertions, the Board determined that another examination was necessary.

In accordance with the Board's April 2011 remand instructions, the RO scheduled a VA compensation and pension examination for the Veteran for October 2011.  However, the Veteran failed to report for this examination, and no good cause has been shown for this failure.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (documentation indicating that VA procedure has been followed entitles VA to the presumption of regularity).  The Veteran's address was verified and updated.  See September 2011 e-mail.  The AMC notified him by letter in November 2011 that he failed to reported for his VA examination and indicated that he could request that the examination be rescheduled otherwise the claim would be decided after 30 days.  The supplemental statement of the case issued in March 2012 also informed him that he had failed to appear for the examination.  He did not respond. 

Pursuant to 38 C.F.R. § 3.326(a), individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  

In light of the Court's decision in Kyhn, the Board finds that there is a presumption of regularity that the Veteran was notified of the examination.  As he failed to appear and did not contact VA to reschedule the examination at any point in time, to include after the notice was sent to him concerning his failure to appear for the examination, and after the supplemental statement of the case was issued, the Board concludes that the RO substantially complied with the Board's remand order by scheduling the Veteran for an examination.  In sum, as there is no evidence that notifications were returned undelivered, the Board concludes that the Veteran was properly notified of the VA examination.  Accordingly, the claim will be rated based on the evidence of record.

In evaluating the probative value of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  In order to be considered for service connection, a claimant must first have a disability.  Degmetich v. Brown, 104 F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (there can be no valid claim absent proof of a present disability).  While STRs indicate that the Veteran had severe brain and spine injuries with sensory paresthesias, the medical evidence since his discharge from service does not show that the Veteran has a current spinal cord disorder with paresthesias of the upper and lower extremities.  During the May 2007 VA examination, the Veteran indicated that the numbness in his fingertips of his right hand and the tingling on the bottoms of his feet resolved on their own and he had no neck problems.  He specifically reported that he had no neck pain since his return last fall, which was prior to his December 2006 discharge.  The examiner indicated that the Veteran demonstrated a normal examination with no evidence of cervical spine or neurological deficits.  Moreover, when seen by VA in October 2007, shortly after he reported that he sometimes had neck pain, there was full range of motion in all six positions of the neck.  His upper motor strength was excellent and his grip strength was firm bilaterally.  The examiner reported that he had no residual from any musculoskeletal type of injury on examination.  

The Board recognizes that the Veteran believes his current neck pain is related to service.  VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  38 U.S.C. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

However, the Veteran has not claimed possession of medical training that would permit him to provide a competent opinion concerning a cervical spine diagnosis and the etiology of the condition.  Moreover, the determination in this case as to the cause of a spinal cord disorder is beyond the observations that a lay person is capable of, and therefore, any statements of the Veteran regarding etiology are not competent.  The Board, therefore, finds that assertions associating his current neck pain with service do not constitute competent evidence concerning etiology.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  

Since the Veteran served in Iraq in 2005, the Board has considered whether the application of 38 C.F.R. § 3.317 (compensation for certain disabilities due to undiagnosed illnesses) is warranted.  However, the regulation is inapplicable as the Veteran asserts that he has disability resulting from an injury in service rather than due to undiagnosed illness. See 38 C.F.R. § 3.317 (2012).

The Board has also considered whether there is continuity of symptomatology as the presence of a chronic disorder in service is not shown.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence does not establish continuity of symptomatology in this case.  The Veteran indicated that while the numbness in his hands has subsided he continued to experience pain in his neck that occurred at different times and when he was in certain positions.  As noted above, however, the VA examination and medical records show no complaints or, treatment for, or a diagnosis of a neck disorder and also indicated that the Veteran had full range of motion in this neck with no complaints of neck pain.  Moreover, during the May 2007 VA examination, the Veteran reported that his neck pain resolved on its own prior to his discharge from service.  The medical evidence also does not show any abnormalities with respect to the extremities.  The Board ultimately finds that statements inferring continuity of symptoms are not credible as the Veteran's post-service report during the examination that he did not have neck pain since prior to his discharge and his subsequent statement that he has neck pain at times conflict.    

The provisions of 38 U.S.C.A. § 1154(b) state that in the case of any veteran who engaged in combat with the enemy in active military service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  There is no question in this case that the Veteran was injured in service.

Despite the foregoing, the Board notes that 38 U.S.C.A. § 1154 merely relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  A claimant must still provide evidence of a relationship between an injury in service and a current disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007), Kessel v. West, 13 Vet. App. 9 (1999); Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

The Board requested that the Veteran appear for an examination as he reported that he has occasional neck pain.  He did not do so, however, a VA medical record dated in October 2007, after he asserted that he experiences occasional neck pain indicates that there were no abnormalities.  It follows that if there is no current disorder there obviously is no current disability.  In the absence of competent medical evidence of a current disorder and of any competent evidence relating the claimed current disorder to service, service connection for a spinal cord disorder with paresthesias of the upper and lower extremities must be denied.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) and Degmetich, 104 F.3d 1328.  

In sum, as the weight of the probative evidence is against the Veteran's claim, service connection for a spinal cord disorder with paresthesias of the upper and lower extremities is denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.  The Board has considered the doctrine of reasonable doubt, but for the reasons just expounded, finds it to be inapplicable, as the record does not provide an approximate balance of negative and positive evidence on the merits.  38 C.F.R. § 3.102.  

Dry eye syndrome with blepharospasm

The Veteran also seeks entitlement to service connection for dry eye syndrome with blepharospasm, excessive blinking, which he avers is a result of the TBI incurred in service.  

As indicated previously, the Veteran was involved in a motor vehicle accident in service after the humvee he was riding in hit an IED and the Veteran was thrown from the vehicle in September 2005.  He was diagnosed with moderate TBI.  An October 2005 neurology note indicated that the Veteran had decreased left lateral gaze.  The diagnosis was intracerebral hemorrhage.  A December 2005 hospitalization discharge summary noted that the Veteran had decreased vision on the left side.  In a June 2006 psychiatric consultation, the Veteran reported that he blinks one or both eyes quite frequently, which was a new behavior for him.  

VA medical records show that the Veteran complained about problems with vision in his left eye but indicated that his eye sight was back to 20/20.  See April 2007 note.  

In May 2007 the Veteran was accorded a C&P eye examination.  During the examination the Veteran complained of blurriness in his left eye and eyelid twitching for which he was evaluated at Walter Reed.  The impression was dry eye syndrome and blepharospasm, which was more likely than not related to the Veteran's dry eye syndrome.  

In accordance with the Board's remand instructions, the RO scheduled a VA compensation and pension examination for the Veteran for July 2011.  However, the Veteran failed to report for this examination, and no good cause has been shown for this failure.  See Kyhn, 24 Vet. App. 228 11).  

The Board requested a medical expert opinion from the Veterans Health Administration.  In September 2012, the physician opined that there was no information in the record to suggest a cause for dry eye other than the TBI.  He indicated that a review of medical literature revealed one study that addressed the issues of eye symptoms after TBI.  However, the physician noted that the study was retrospective and therefore not robust enough to assert that dry eye is a likely result of TBI.  He therefore opined that it was not as likely as not that the Veteran's dry eye syndrome with resultant blepharospasm was due to active duty, including the September 2005 TBI.  Regarding whether the Veteran's dry eye syndrome with resultant blepharospasm occurred in active service, the physician noted that the Veteran reported a new symptom of frequent blinking during the June 2006 psychiatric consultation.  The physician noted that the reported symptoms was not specifically addressed or observed but indicated that an increased blink frequency is accepted as one of the manifestations of dry eye.  He therefore opined that it was as likely as not that the Veteran did have dry eye syndrome that began during service.  

The Board finds that service connection is warranted for dry eye syndrome with blepharospasm.  The physician who provided the opinion in September 2012 opined that it was as likely as not that the Veteran had dry eye syndrome that occurred during service.  The physician provided rationale in support of his opinion and his opinion was based on a review of the Veteran's claims file and history.  Therefore, the opinion is entitled to probative weight.  

In light of the highly probative medical opinion dated in September 2012 and the competent, credible and probative lay statements that the Veteran exhibited new symptoms of frequent blinking, the Board concludes that service connection for dry eye syndrome with blepharospasm is warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in March 2007 apprised the Veteran of the information and evidence necessary to establish his claims for service connection.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed of how VA establishes disability ratings and effective dates in the March 2007 letter.  Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that the Veteran was provided adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his claims for service connection.

In April 2011, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA treatment records were associated with the claims folder and the Veteran was scheduled for VA examinations regarding his claims for service connection.  As stated previously, the Veteran did not report for his scheduled VA examinations and did not provide good cause.  

Regarding the duty to assist, STRs and VA treatment records have been obtained and associated with the claims file.  The Veteran has been accorded several VA examinations, the reports of which are of record.  As such, there is no duty to assist that has not been met.  The Board is satisfied that VA has sufficiently discharged its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

ORDER

Service connection for a spinal cord disorder with paresthesias of the upper and lower extremities is denied.  

Service connection for dry eye syndrome with blepharospasm (excessive blinking) is granted.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


